Citation Nr: 0817911	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral varicose 
veins.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to March 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  Transcripts of said 
hearing have been associated with the claims file.

In November 2006 the Board denied the veteran's claim.

In March 2008, pursuant to a Joint Motion for Remand, the 
United States Court of Veterans Appeals (Court) set aside the 
Board's decision and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for varicose 
veins.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the service medical records show 
complaints of possible cellulitis, a pulled calf muscle and 
leg cramps.  Furthermore, the veteran introduced a picture 
which he claims is from his time in service which shows 
enlarged veins in his right leg.  In addition, VA outpatient 
treatment records of September 1994 show that the veteran was 
diagnosed with varicose veins in his right leg and mild 
varicose veins in his left leg.  This diagnosis was within a 
year from separation from service.  Finally, the veteran has 
testified that his varicose veins started while in service.  
The Board notes that the veteran has not undergone a VA 
examination.  Therefore, a medical examination is required.  
See McLendon.

Accordingly, the case is REMANDED for the following action:

The veteran should undergo VA examination to 
determine the etiology of any varicose veins 
the veteran may have.  The claims folder 
must be made available to the examiner for 
review of the case.  Specifically, the 
examiner should address whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) that 
any currently found varicose veins are due 
to or coincident with the veteran's service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



